DETAILED ACTION
Allowable Subject Matter
1.	Claims 11 and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fails to teach, disclose or render obvious, “A display device comprising: a first power supply line; a second power supply line; a reset line; a plurality of pixels arranged in a row direction and a column direction; a plurality of gate lines, each of the gate lines being shared by the plurality of pixels arranged in the row direction; a plurality of source lines, each of the source lines being shared by the plurality of pixels arranged in the column direction; and a first driver that provides a first control signal and a second control signal to the plurality of gate lines, wherein each of the pixels includes: a drive transistor and a light emitting element connected in series between the first power supply line and the second power supply line; a pixel switch connected between a corresponding source line among the plurality of source lines and a gate electrode of the drive transistor, the pixel switch being switched 2Application No. 17/407,344 Reply to Office Action of April 14, 2022 between an ON state and an OFF state by the first control signal or the second control signal provided via a corresponding gate line among the plurality of gate lines; and a storage capacitor connected to the gate electrode, the first driver includes a first circuit connected to the plurality of gate lines continuous in the column direction and a second circuit connected to the plurality of remaining gate lines continuous in the column direction, the first circuit provides one of the first control signal and the second control signal to a corresponding gate line, and the second circuit provides another of the first control signal and the second control signal to a corresponding gate line, in each of the pixels, when an image signal is provided to the corresponding source line and the pixel switch is switched to the ON state based on the first control signal, the image signal is written in the gate electrode via the corresponding source line and the pixel switch and is held in the storage capacitor, and an amount of current flowing through the drive transistor is adjusted, and when a reset signal is provided to the corresponding source line and the pixel switch is maintained in the OFF state based on the second control signal, the storage capacitor maintains a state of holding the image signal, and the amount of current flowing through the drive transistor is maintained, during a first period of one horizontal scanning period, the second circuit is configured to: 3Application No. 17/407,344 Reply to Office Action of April 14, 2022 in each of the pixels in a k-th row, switch the pixel switch to the ON state based on the first control signal, and cause the image signal to be written in the gate electrode and be held in the storage capacitor; and in each of the pixels in corresponding remaining rows, maintain the pixel switch in the OFF state based on the first control signal, and the first circuit is configured to maintain the pixel switch in the OFF state based on the second control signal in all of the corresponding plurality of pixels, and during a second period following the first period of the one horizontal scanning period, the second circuit is configured to maintain the pixel switch in the OFF state based on the first control signal in all of the corresponding plurality of pixels, and the first circuit is configured to maintain the pixel switch in the OFF state based on the second control signal in all of the corresponding plurality of pixels” in combination with the other claimed limitations set forth in claim 11.

The prior art of record alone, or in combination, fails to teach, disclose or render obvious, “A display device comprising: a first power supply line; a second power supply line; a reset line; a plurality of pixels arranged in a row direction and a column direction; 4Application No. 17/407,344 Reply to Office Action of April 14, 2022 a plurality of gate lines, each of the gate lines being shared by the plurality of pixels arranged in the row direction; a plurality of source lines, each of the source lines being shared by the plurality of pixels arranged in the column direction; and a first driver that provides a first control signal and a second control signal to the plurality of gate lines, wherein each of the pixels includes: a drive transistor and a light emitting element connected in series between the first power supply line and the second power supply line; a pixel switch connected between a corresponding source line among the plurality of source lines and a gate electrode of the drive transistor, the pixel switch being switched between an ON state and an OFF state by the first control signal or the second control signal provided via a corresponding gate line among the plurality of gate lines; and a storage capacitor connected to the gate electrode, the first driver includes a first circuit connected to the plurality of gate lines continuous in the column direction and a second circuit connected to the plurality of remaining gate lines continuous in the column direction, the first circuit provides one of the first control signal and the second control signal to a corresponding gate line, and the second circuit provides another of the first control signal and the second control signal to a corresponding gate line, in each of the pixels, 5Application No. 17/407,344 Reply to Office Action of April 14, 2022 when an image signal is provided to the corresponding source line and the pixel switch is switched to the ON state based on the first control signal, the image signal is written in the gate electrode via the corresponding source line and the pixel switch and is held in the storage capacitor, and an amount of current flowing through the drive transistor is adjusted, and when a reset signal is provided to the corresponding source line and the pixel switch is switched to the ON state based on the second control signal, a potential of the gate electrode and an amount of charge of the storage capacitor are reset by the reset signal provided via the source line and the pixel switch, and the drive transistor does not cause a current to flow, during a first period of one horizontal scanning period, the second circuit is configured to: in each of the pixels in a j-th row, switch the pixel switch to the ON state based on the first control signal, and cause the image signal to be written in the gate electrode and be held in the storage capacitor; and in each of the pixels in corresponding remaining rows, maintain the pixel switch in the OFF state based on the first control signal, and the first circuit is configured to maintain the pixel switch in the OFF state based on the second control signal in all of the corresponding plurality of pixels, during a second period following the first period of the one horizontal scanning period, the second circuit is configured to maintain the pixel switch in the OFF state based on the first control signal in all of the corresponding plurality of pixels, and the first circuit is configured to: 6Application No. 17/407,344 Reply to Office Action of April 14, 2022 in each of the pixels in an h-th row, switch the pixel switch to the ON state based on the second control signal, reset a potential of the gate electrode and an amount of charge of the storage capacitor, and the drive transistor does not cause a current to flow; and in each of the pixels in corresponding remaining rows, maintain the pixel switch in the OFF state based on the second control signal.” in combination with the other claimed limitations set forth in claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMEN W BOGALE/Examiner, Art Unit 2628         

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628